Citation Nr: 1201103	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss disability.

In March 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In April 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions, as conceded by the Veteran's representative in the December 2011 post remand brief.  See post remand brief at 2 ("A review of the claims file indicates the AOJ has complied with the Board's remand directive").  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

In response to the AMC's August 2011 supplemental statement of the case (SSOC), the Veteran in August 2011 submitted additional evidence, specifically, a private audiological examination report.  This report reflects that the Veteran has a current bilateral hearing loss disability.  However, the report contains no opinion as to whether this hearing loss disability is related to service.  As the evidence had previously established the existence of a current bilateral hearing loss disability, this evidence was cumulative and not pertinent to the issue on appeal, and the RO/AMC was therefore not required to issue an additional SSOC.  38 C.F.R. § 19.31(b)(1), 19.37(a) (2011).


FINDING OF FACT

Bilateral hearing loss disability did not manifest in service or for many years thereafter, and is unrelated to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service and organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2008 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for bilateral hearing loss disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records for which proper authorization to release such records was given.  The Veteran indicated during the March 2008 RO hearing that he had an employment physical shortly after separation from service and was told based on this physical that he had left ear hearing loss.  Hearing Transcript, p. 2.  The Veteran indicated during the hearing that he had attempted to obtain a copy of this test but was unsuccessful  Id. at 4.  In its April 2011 remand, the Board instructed the RO/AMC to make efforts to obtain any employment physical shortly after separation.  The AMC sent a May 2002 letter requesting such authorization.  Although the Veteran responded to the letter in May 2011, he did not provide an authorization to release these records.  Consequently, the RO/AMC complied with the Board's remand instructions in this regard and was not required to take further action pursuant to its duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. § 3.159(c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing authorization and identifying information).  The Board also instructed that the RO/AMC make efforts to obtain an August 1967 and August 2007 private audiological evaluations.  The Veteran provided authorization and consent to release only with regard to the January 2007 and July 2008 examinations, which were conducted by private examiners authorized by VA.  He explained in his May 2011 statement that there was in fact no August 1967 private examination, but, rather, this was a date he had mistakenly given.  Consequently, the RO/AMC substantially complied with the Board's remand instructions in this regard as well, and was not required to take further action pursuant to its duty to assist.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for bilateral hearing loss disability is thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

In this case, the Veteran has been diagnosed with a bilateral hearing loss disability and claims that this disability is related to in-service noise exposure.  The Veteran had combat service in Vietnam, as evidence by receipt of the Combat Infantryman's Badge, Purple Heart, and Bronze Star with "V" device.  Consequently, his written statements and DRO hearing testimony that he was exposed to loud noises from weapons fire without ear protection is sufficient proof of such exposure.  38 U.S.C.A. § 1154(b).  However, this statute "reduce[s] the evidentiary burden for combat veterans ...; it is not ... equivalent to a statutory presumption that the claimed condition is service connected."  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, entitlement to service connection for bilateral hearing loss disability in this case requires a nexus between this disability and the in-service acoustic trauma, via continuity of symptomatology or otherwise.  For the following reasons, the Board finds that the evidence weighs against such nexus.

The STRs contain no notations of complaints, treatment, or diagnoses relating to hearing problems.  On the September 1968 separation audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
10
LEFT
5
0
0
N/A
5

On the August 1968 separation report of medical history, the Veteran indicated that he did not have, and had never had, ear trouble or hearing loss.  There is thus no evidence of a hearing disability in either ear during service.  There is also no competent evidence of a hearing loss disability within the one year presumptive period.  As noted, the Veteran stated during the RO hearing that he first noticed hearing loss shortly after service, and was told he had left ear hearing loss in connection with an employment physical.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, while the Veteran is competent to state that he noticed a decrease in hearing, he is not competent to conduct or interpret audiological test results, which are matters requiring medical expertise.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Moreover, while the Veteran is competent to report a contemporaneous medical diagnosis, here, the Veteran indicated that he was told he had left ear hearing loss, not that his audiometric test scores at that time were such that would have constituted a disability under VA law.  In addition, the Veteran indicated that he was unable to obtain these test results himself and did not authorize VA to obtain them even though he was asked to do so.  Consequently, the evidence does not reflect that sensorineural hearing loss manifested within the one year presumptive period.

The Veteran's bilateral hearing loss disability was first diagnosed on a January 2007 VA-authorized examination, on which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
40
LEFT
35
35
15
20
65

Maryland CNC speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral mild to severe high frequency sensorineural hearing loss, worse in the left ear.


On the July 2008 VA-authorized audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
40
LEFT
40
40
15
30
50

Maryland CNC speech recognition scores were 100 percent in each ear.  The diagnosis was mild high frequency sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.

On the August 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
65
LEFT
40
50
25
40
75

Maryland CNC speech recognition scores were 90 percent in the right ear and 92 percent in the left ear.  The diagnosis was right ear sensorineural hearing loss and left ear mixed hearing loss.

Each of the VA and VA-authorized examiners expressed an opinion as to the etiology of the Veteran's bilateral hearing loss disability.  In doing so, each examiner referred to the Veteran's audiometric test scores on the March 1966 pre-induction examination.  Prior to October 31, 1967, service department audiometric tests were in "ASA" units.  The March 1966 test scores are as follows, with the figures in parentheses representing the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  





HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
N/A
0(5)
LEFT
0(15)
0(10)
0(10)
N/A
0(5)

The January 2007 examiner noted that the hearing was normal at induction and separation, the test results showed no change in hearing during the Veteran's two years in service.  The examiner therefore concluded that it was not likely ("less likely than not") that the Veteran's current hearing loss disability was the result of military noise exposure and that it was more likely that this disability occurred post service and from unrelated causes.  The July 2008 VA examiner similarly noted normal hearing at induction and separation and that the test results showed a lack of change in hearing during the two years in service.  The examiner noted that conditions were present that could have caused the Veteran to lose hearing, but the evidence indicated that this did not occur.  Therefore, the examiner concluded, it was not likely ("less likely than not") that current hearing loss disability was related to service and more likely from post service and unrelated causes.  The examiner also noted that the Veteran's hearing ability continued to decrease, which also suggested a non-service connected cause.

In its April 2011 remand, the Board instructed that the same audiologist who conducted the 2008 VA-authorized examination be asked whether the hearing loss findings in the record were consistent with the Veteran's history of in-service noise exposure, and noted that, for the purposes of any addendum offered, the examiner was to assume that the Veteran was credible, including his reports of in-service noise exposure and that shortly after service he was told that he had hearing loss.  The July 2011 examination request indicated that the same audiologist who conducted the 2008 examination be asked the above question and make the above assumption.  However, a different audiologist conducted a new, August 2011 VA examination.  After examining the Veteran and reviewing the claims file, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or a result of an event in military service.  The examiner noted the normal pre-induction and separation audiological examination scores, and that there was no significant thresholds shifts between the two.  He reiterated the exact language of the question posed by the Board in its April 2011 remand instructions, and concluded that the Veteran's current hearing loss disability was not consistent with his history of in-service noise exposure.  He expressed his agreement with the January 2007 and July 2008 opinions that the hearing loss disability was not caused by service based on the normal hearing at separation and the absence of any significant threshold shifts between induction and separation, defining a significant threshold shift as 15 decibels or greater.  He also noted that the left ear mixed, largely conductive hearing loss was not consistent with noise induced hearing loss, which generally present as high frequency sensorineural heating loss, but reiterated that, in any event, the sensorineural component of the hearing loss did not appear to be a result of service for the reasons previously stated.

Each of the examiners' opinions is entitled to substantial probative weight because they explained the reasons for their opinions based on an accurate characterization of the evidence of record.  The Veteran repeatedly pointed out in his written statements that there were differences between the pre-induction and separation examination audiometric test scores, with the separation examination showing 5 and 10 decibels at different thresholds while the pre-induction examination showed 0 decibels at each frequency.  He contended that this was evidence he incurred a hearing loss disability in service.  This argument is flawed for two reasons.  First, as explained by the August 2011 VA examiner, the statement that the test results showed no change in hearing could be interpreted as a statement that there was no significant threshold shift, i.e., one of 15 decibels or more.  Moreover, the scores on the pre-induction test were in ASA units, which, when converted to ISO units, showed decibel levels higher than 0 at each frequency.  In addition, even if the Board were to disregard the findings of the January 2007 and July 2008 VA examiners, it would still have the opinion of the August 2011 examiner, which explicitly indicated that it was based on a lack of significant threshold shift rather than a complete absence of change in scores.

The Board notes that it had requested an opinion from the July 2008 examiner but a new examination was performed with an opinion from a different examiner.  As the examination request reiterated the Board's request, the Board presumes that the initial examiner was unavailable and that the RO/AMC complied to the greatest extent possible by obtaining a new opinion following VA examination by a different audiologist.  As that opinion was adequate, the Board finds that the RO/AMC substantially complied with Board's remand instructions in this regard and a remand is not required for a new examination or opinion.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As to the Veteran's lay statements contending that the differing scores and his perception of hearing loss shortly after service (confirmed by a an employment physical physician's statement) indicates that his current bilateral hearing loss is related to in-service noise exposure, the Board finds that the Veteran is not competent to opine as to the complex medical matter of whether his perceived diminished hearing was indicative of a hearing loss disability or a precursor thereto.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Moreover, while lay testimony may provide evidence of nexus between a current disability and post service continuity of symptomatology, the normal separation examination report and the Veteran's own statement at separation that he did not have and had never had hearing loss reflects that a condition was not noted in service.  Thus, the evidence does not reflect the post-service continuity of symptomatology of a condition noted in service that is required to establish entitlement to service connection on a continuity of symptomatology basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


